Filed 10/27/20 P. v. Baptist CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


THE PEOPLE,                                                B299616

         Plaintiff and                                     (Los Angeles County
         Respondent,                                       Super. Ct. No. 9PR03384)

         v.

BRANDON BRYAN BAPTIST,

         Defendant and
         Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Donald S. Kennedy, Commissioner. Reversed.
      Sunnie L. Daniels, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Chung L. Mar, Deputy
Attorneys General, for Plaintiff and Respondent.
                 ____________________________
      Brandon Baptist appeals from the trial court’s order
revoking his post-release community supervision (PRCS).
Baptist contends that the trial court abused its discretion
because it based the order on an incorrect legal conclusion. The
People agree. We will reverse the trial court’s order.1

                         BACKGROUND
      Baptist pleaded no contest in 2017 to a single count of
being a felon in possession of a firearm under Penal Code section
29800, subdivision (a)(1).2 The trial court sentenced Baptist to 16
months in state prison. Baptist was released to PRCS on July 31,
2018; among the conditions of his release were that Baptist would
obey all laws and that he would not have access to ammunition.
      On May 13, 2019, officers from the Los Angeles Police
Department (LAPD) and the Los Angeles County Probation
Department found two boxes of ammunition inside a shoe box in
Baptist’s bedroom in the home where he was living after his
release.3 LAPD arrested Baptist for an alleged violation of
section 30305, subdivision (a)(1) (possession of ammunition by a
person prohibited from possessing ammunition). The probation
department filed a petition for revocation of Baptist’s PRCS
under sections 3455 and 1203.2 alleging that Baptist had violated
the conditions of his supervision requiring him to obey all laws
and to not have access to ammunition.

      1Based on the parties’ agreement that remand is
unnecessary, we will not remand the matter for further
proceedings.
      2   Further statutory references are to the Penal Code.
      3Baptist had been released from jail after an earlier PRCS
revocation petition on May 5, 2019.




                                  2
       At the revocation hearing, Baptist’s sister testified that
Baptist had only been living in the bedroom where the
ammunition was found for about a week.4 Baptist’s sister
testified that the ammunition belonged to her, and that she had
placed it in the closet in Baptist’s bedroom about a year before
the May 13, 2019 compliance check.
       After an evidentiary hearing the trial court concluded that
“the allegation having . . . known access to ammunition” was not
true. “As far as failure to obey all laws and arrest for conduct
30305,” the trial court said, “does not require knowledge. It says
‘in custody or control.’ And Mr. Baptist was in control at that
time of that bedroom. Court finds the allegation true as to that.”
(Italics added.) Based on its determination that Baptist had
violated section 30305, subdivision (a)(1), the trial court granted
the probation department’s petition and revoked Baptist’s PRCS.
       Baptist filed a timely notice of appeal.

                          DISCUSSION
      We review a trial court order revoking PRCS for abuse of
discretion. (See People v. Rodriguez (1990) 51 Cal.3d 437, 442.)
“[A]n order resting upon a ‘ “demonstrable error of law” ’
constitutes an abuse of the court’s discretion.” (People v.
Jennings (2005) 128 Cal.App.4th 42, 49.)
      As the evidentiary hearing concluded, the trial court
explained that it was concerned about “the lack of specific
knowledge on behalf of Mr. Baptist, or any evidence . . . that he
had knowledge that [the ammunition found in his bedroom] was

      4 Baptist had been released from jail on May 5, 2019 after
an earlier PRCS revocation petition. The events leading to this
petition happened on May 13, 2019.




                                 3
in a shoe box up in a closet” in the bedroom. The trial court’s
concern was based on the trial court’s understanding that to find
a PRCS violation, he must conclude that Baptist specifically
knew the circumstances surrounding the existence of the
ammunition in his bedroom closet. The trial court concluded that
the evidence did not demonstrate Baptist knew anything about
the existence or location of the ammunition, so found no violation
based on Baptist’s “known access to ammunition.” But the trial
court expressly concluded that section 30305 did not require
knowledge, but merely required custody or control. The trial
court concluded Baptist had custody or control of the ammunition
when he was in the bedroom where it was located. The trial
court’s conclusion that Baptist had custody or control of
ammunition and had, therefore, violated section 30305,
subdivision (a)(1) was the only basis for the trial court’s order
revoking Baptist’s PRCS.
       “The firearm-and ammunition-possession offenses prohibit
a felon from ‘possess[ing]’ or having ‘under custody or control’ the
given item . . . and they are general-intent crimes that require
knowing possession of the prohibited item.” [Citations.]
Possession may be actual or constructive. . . . [Citations.] ‘To
establish constructive possession, the prosecution must prove a
defendant knowingly exercised a right to control the prohibited
item, either directly or through another person.’ [Citations.]
Although a defendant may share possession with other people,
‘mere proximity,’ or opportunity to access the contraband,
‘standing alone, is not sufficient evidence of possession.’ ” (People
v. Bay (2019) 40 Cal.App.5th 126, 131-132.) Because a violation
of section 30305, subdivision (a)(1) would have required
knowledge, and because the trial court concluded that the statute




                                  4
did not require knowledge, the trial court based its conclusion
that Baptist violated section 30305 on an erroneous
understanding of the law. The trial court, therefore, abused its
discretion when it concluded that Baptist violated section 30305,
subdivision (a)(1). Furthermore, because the trial court’s
conclusion that Baptist violated section 30305, subdivision (a)(1)
was the sole basis for revoking Baptist’s PRCS, the trial court’s
order is reversed. We agree with the parties that remand is
unnecessary.

                          DISPOSITION
      The trial court’s order is reversed.
      NOT TO BE PUBLISHED




                                             CHANEY, J.

We concur:



             BENDIX, Acting P. J.



             SINANIAN, J.*




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 5